 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
10    CHRISTOPHER LIPSEY, JR.,                        No. 1:18-cv-00766-AWI-SKO (PC)

11                        Plaintiff,
                                                      ORDER ADOPTING FINDINGS AND
12           v.                                       RECOMMENDATIONS

13    B. SEITZ, et al.,                               (Doc. 27)

14                        Defendants.
15

16          Plaintiff Christopher Lipsey, Jr., is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action. This matter was referred to a United States magistrate judge
18   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19          On February 14, 2020, the assigned magistrate judge filed findings and recommendations,
20   finding that Plaintiff’s third amended complaint (Doc. 26) states cognizable claims against
21   Defendants B. Seitz and R. Diaz, in his official capacity, but improperly names S. Kernan as a
22   defendant. (Doc. 27.) The magistrate judge further found that additional amendments would be
23   futile and thus recommended that S. Kernan be dismissed. (Id.) On March 2, 2020, Plaintiff filed
24   a statement of non-opposition to the findings and recommendations. (Doc. 29.)
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
26   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s
27   statement of non-opposition, the Court finds the findings and recommendations to be supported
28   by the record and proper analysis.
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The findings and recommendations filed on February 14, 2020 (Doc. 27) are

 3               ADOPTED in full;

 4         2.    Defendant S. Kernan is DISMISSED from this lawsuit;

 5         3.    This case shall proceed on Plaintiff’s third amended complaint (Doc. 26) against

 6               Defendants B. Seitz and R. Diaz, in his official capacity;

 7         4.    This case is referred back to the assigned magistrate judge for further proceedings.

 8
     IT IS SO ORDERED.
 9
10   Dated: March 4, 2020
                                              SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
